Exhibit 10.2

 

AMENDMENT NUMBER ONE

TO THE AMENDED AND RESTATED

NEIMAN MARCUS, INC.

MANAGEMENT EQUITY INCENTIVE PLAN

 

This Amendment Number One to the Amended and Restated Neiman Marcus, Inc.
Management Equity Incentive Plan (the “Amendment”) is made effective as of
November 7, 2012, with respect to all Options outstanding as of such date and
granted on or after such date, by Neiman Marcus, Inc., a Delaware corporation
(the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Neiman Marcus, Inc. Management Equity Incentive Plan, as amended
(the “Plan”) was established by the Company effective as of November 29, 2005;
and

 

WHEREAS, the Company now desires to amend the Plan to increase the number of
Fair Value Options reserved for issuance thereunder;

 

NOW, THEREFORE, pursuant to the authority reserved in Section 4.12, the Plan is
amended as follows:

 

1.                                      Section 4 of the Plan is hereby amended
and restated in its entirety as follows:

 

Subject to adjustment as provided in Section 4.13 hereof, the Board may grant to
Participants Options to purchase shares of Common Stock of the Company that, in
the aggregate, do not exceed 115,792.282 shares of Common Stock, of which
41,642.39550 shall be Performance Options and 74,149.8865 shall be Fair Value
Options.  To the extent that any Option granted under the Plan terminates,
expires or is cancelled without having been exercised, the shares of Common
Stock covered by such Option shall again be available for Grant under the Plan.

 

2.                                      Except as otherwise specifically set
forth herein, all other terms and conditions of the Plan shall remain in full
force and effect.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on its
behalf by its duly authorized officer on this the 7th day of November, 2012.

 

 

 

 

NEIMAN MARCUS, INC.

 

 

 

 

 

 

 

By:

/s/ James E. Skinner

 

 

Executive Vice President, Chief Operating Officer and Chief Financial Officer

 

--------------------------------------------------------------------------------